DETAILED ACTION
This action is responsive to the amendments filed 3/30/2021.
Claims 21, 22, and 24-40 are pending. Claims 21, 29 and 34 are currently amended.
All prior rejections under 35 U.S.C. § 103 are maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21, 22 and 24-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ijams, et al., U.S. PGPUB No. 2008/0117448 (“Ijams”), in view of Cogan, U.S. PGPUB No. 2011/0075196 (“Cogan”), and in view of Farros, et al., U.S. PGPUB No. 2004/0227960 (“Farros”).
Ijams teaches a system and method for creating a document remotely using a template. With regard to Claim 21, Ijams teaches a method, comprising:
receiving, at a first compute device and from a second compute device, a first markup language data stream including a preview image wherein the preview image is based on (1) a data file, (3) a low-resolution image based on a user selected image wherein the user-selected print file template and the user selected image are separately selected, and (4) frame data associated with a print file template ([0025] describes that a simulated template accessible by a user includes low-resolution 
sending, from the first compute device and to the second compute device, a signal indicative of a change of the original user selected image to a new user selected image ([0026] describes that in response to user edits being made to a simulated template and a document layout completed, the customization information can be transmitted back to the server. [0031] describes that a selected pre-made template with existing graphic elements can be sent to a user, who can add or remove graphic elements as part of customization. [0006] describes that the graphic elements are clip-art like drawings or pictures); 
receiving, at the first compute device and from the second compute device, a second markup language data stream indicative of a modified preview image, the modified preview image corresponding to a print file based on (2) a high resolution image based on the user selected image, and (3) the frame data, and (4) the modification to the data file ([0026] describes that the digital processing engine on 
displaying the modified preview image; sending, from the first compute device and to the second compute device and subsequent to the displaying the modified preview image, a signal indicative that the print file is final ([0047] describes that a proof can be sent to the user, where the user can approve the proof in order to have the server generate the pre-press ready file for final creation of the printed product).
Ijams, in view of Cogan teaches receiving a preview image based on (2) a set of raster image fonts, wherein the set of raster image fonts are rasterized from a corresponding plurality of vector fonts associated with a user selected print file template and wherein the set of raster image fonts include a subset of characters and/or sizes associated with the print file template, and that the definition of the print file includes (1) a set of vector fonts based on user selected text. As described above, Ijams is directed to the receipt and editing of low-resolution sample templates, which include received font/text data as described at [0025], and generating corresponding high-resolution output files at a server.

It would have been obvious to one of ordinary skill in the art at the time of invention to combine Cogan with Ijams. Cogan describes at [0043] that providing full vector font sets to remote clients for the purpose of editing a print job involves substantial data transfers and may also lead to licensing issues. Therefore, one of skill in the art would be motivated to provide rasterized version of higher resolution vector fonts, for the purpose of enabling the WYSIWYG editing of remote printing jobs that both Cogan and Ijams describe as beneficial, while reducing the amount of data to be transferred and preventing licensing issues from arising in the course of providing such an editing environment for editing text in a document template.
Ijams, in view of Farros teaches wherein the second markup language stream does not include original aspects of the print file template previously transmitted in the first markup 
Ijams teaches replacing images in a template, as described above. Farros teaches a system and method for modifying a visual project. [0056]-[0057] describe that when a user makes a change to a default design template, a server updates the related design files for the project reflecting the change. The update is passed to an image server, which renders the update as an image file, which is then displayed to a user in a browser. This process can be used by a server to update a preview image each time a user makes a modification, where an updated preview image will not include things in the original preview that have been replaced or removed, including an original image. [0029] describes that the design files used to generate the preview are also used to generate an output file for printing the final product.
It would have been obvious to one of ordinary skill in the art at the time of invention to combine Ijams and Cogan with Farros. Farros teaches at [0005]-[0006] that the elements taught therein enable both the creation of a wide array of products in addition to documents, as well as enabling the printing of documents both at local and remote printer facilities. Therefore, one of skill in the art would seek to combine aspects of Farros with Ijams and Cogan, in order to recognize the improved user experience of providing more types of output and permitting printing at a variety of locations.
Claim 34 recites an apparatus which carries out a method substantially the same as the method of Claim 21, and is similarly rejected as obvious.
With regard to Claim 22, Cogan teaches that the set of raster images fonts include a set of bitmap fonts. [0044] describes that the rasterizing fonts is carried out by converting a font to 
Claim 35 recites an apparatus which carries out a method substantially the same as the method of Claim 22, and is similarly rejected as obvious.
With regard to Claim 24, Ijams, in view of Cogan teaches that the data file is a first data file, the user selected text is a first user selected text, the user selected image is a first user selected image, and the frame data is first frame data, the method further comprising: receiving, at the first compute device and from the second compute device, an indication of the definition of the print file based on (1) a second set of vector fonts based on a second user selected text, (2) a second high resolution image based on a second user selected image, and (3) second frame data, and (4) a modification to a second data file.
Ijams teaches at [0034] that graphic files used in a template can be static or modifiable, therefore allowing a first and second selected image to be included, as well as a first and second modification to data files. Ijams also teaches at [0045] that high-resolution fonts corresponding to a customized template can be substituted at a server for a template. Ijams also teaches at [0049] that a record can be kept identifying multiple customized templates created by a user. Cogan teaches at [0062] that a plurality of rasterized fonts can be sent to a user device for editing the document template as needed, therefore similarly indicating a plurality of vector fonts being used in rendering the final product.
It would have been obvious to one of ordinary skill in the art at the time of invention to combine Cogan with Ijams and Farros. Cogan describes at [0043] that providing full vector font 
Claim 37 recites an apparatus which carries out a method substantially the same as the method of Claim 24, and is similarly rejected as obvious.
With regard to Claim 25, Ijams teaches sending, from the first compute device and to the second compute device, a signal indicative that the print file is final. [0050] describes that a client can view a proof of the art file and submit an indication that the proof is acceptable, which causes the system to generate the final pre-press art file.
Claim 38 recites an apparatus which carries out a method substantially the same as the method of Claim 25, and is similarly rejected as obvious.
With regard to Claim 26, Ijams teaches that the data file is an extensible markup language file. [0044] describes that the data file which contains the customizations which are generated by a user editing aspects of a template are sent to the server as an XML file.
Claim 39 recites an apparatus which carries out a method substantially the same as the method of Claim 26, and is similarly rejected as obvious.
With regard to Claim 27, Ijams teaches that the data file does not include vector fonts. Fig. 10C shows that the customization information is submitted to a digital processing engine, 
Claim 40 recites an apparatus which carries out a method substantially the same as the method of Claim 27, and is similarly rejected as obvious.
With regard to Claim 28, Cogan teaches that the set of raster image fonts only includes the fonts to render the user selected text. [0062] describes that the rasterized fonts to be provided to a user are selected at the server based on the capabilities of the requesting user’s system and the print job being requested, where a specification related to the print job defines which raster fonts are needed to render various text according to the text within the job template selected by the user.
It would have been obvious to one of ordinary skill in the art at the time of invention to combine Cogan with Ijams and Farros. By limiting raster fonts to those needed for a specific job selected by a user, Cogan limits the transmitted data to only that which is needed for a particular job, thus minimizing the amount of data transferred. One of skill in the art would be motivated to combine Cogan with Ijams, to provide the benefit of minimized data transfer therein when font transfer is necessary for a given project.
With regard to Claim 29, the claim recites a method substantially the same as that of Claim 21, and features corresponding to those of the method of Claim 21 are similarly rejected per the above rejection of Claim 21. Claim 29 recites a method additionally comprising: sending, from a first compute device and to a second compute device, a signal indicative of a selection of 
Ijams teaches at [0031] that a user can select a template from a server, where the template includes one or more associated files which include a background image, other associated graphical elements, sample text in a particular font, and location and rendering data for each of the elements of the template for displaying the elements to a user for editing. [0043] describes recording modifications includes indicating graphic elements that are added, and coordinates describing their position. [0044] describes that the modifications are then transmitted back to the server in a file. Cogan teaches at [0058] the loading of a raster font corresponding to vector font data for a template that is to be sent to a user for editing, where the downgraded raster font is sent in one or more sizes rather than all available sizes, and using only a subset of the characters that make up the full font.
 It would have been obvious to one of ordinary skill in the art at the time of invention to combine Cogan with Ijams and Farros. Cogan describes at [0043] that providing full vector font sets to remote clients for the purpose of editing a print job involves substantial data transfers and may also lead to licensing issues. Therefore, one of skill in the art would be motivated to provide rasterized version of higher resolution vector fonts, for the purpose of enabling the WYSIWYG editing of remote printing jobs that both Cogan and Ijams describe as beneficial, while reducing the amount of data to be transferred and preventing licensing issues from 
With regard to Claim 30, Ijams teaches sending, from the first compute device and to a display, the preview image. Fig. 2A shows a client terminal with an attached display showing the simulated template.
With regard to Claim 31, Ijams teaches that the modification of the data file includes a modification to a coordinate location on the print file template for the low-resolution image. [0043] describes that positions of elements in a customized template are transmitted back to the server indicating coordinates of the template elements reflecting user edits to the layout.
With regard to Claim 32, Ijams teaches that the data file is a data interchange format file. [0032] describes that a template listing is a program-like text file in one embodiment, which one of skill in the art would understand to be describing a data interchange format, as data interchange format is a format that transmits spreadsheet and other data as text strings to be interpreted by a program for other purposes.
With regard to Claim 33, Ijams teaches that the data file is an extensible markup language file. [0032] describes that a template can be a text file or other possible data formats. [0044] describes that user modifications to a template transmitted back to a server can be sent as a text or XML file, meaning at least the modifications to the data file are captured in an XML file.
With regard to Claim 36, Ijams teaches that the data file includes the low-resolution image and the modification of the data file includes a modification to a coordinate location on the print file template for the low-resolution image. [0043] describes that a template listing .

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Applicant first argues with regard to the combination of Farros with Ijams that one skilled in the art would have no motivation to modify Ijams based upon Farros. Applicant alleges that such a combination would not enhance the localized rendering and customization described by Ijams, but Applicant does not address the rationale given for combining elements of Farros with Ijams. 
Farros describes at [0005] (cited in the rejection) that software applications which allow for transfer of documents to print facilities, such as is described in Ijams, are limited in the types of documents that can be created and transmitted. [0006] further explains that it is beneficial to integrate a design tool with remote or local printing facilities into a seamless environment.  Farros describes specific benefits that flow from incorporating elements described therein into a design system such as Ijams, benefits which are cited in the rejection as providing the motivation to combine. Applicant’s assertion that there is no benefit or motivation is conclusory, and does not rebut the prima facie case set out in the rejection. Therefore, this is not sufficient to overcome the rejection.
Applicant then argues that the systems of Ijams and Farros are incompatible, such that combining elements of the references would change the principle of operation of the invention being modified. In support of this conclusion, Applicant argues that modifying Ijams would 
However, no such modification was proposed in the rejection. The rejection does not state that any part of Ijams’ client is disabled; Applicant is arguing against a modification which was not proposed as part of the rejection. Further, Applicant has provided no reason or evidence for why combining elements of Farros with Ijams necessarily requires removing or disabling any existing components of Ijams. Therefore, the remarks do not provide adequate support for the conclusion that the combination changes Ijams’ principle of operation, and there is not sufficient basis to overcome the rejection on these grounds.
Finally, Applicant argues with regard to the rejection that the combination of Farros and Ijams fails to teach that a second markup stream does not include original aspects of the print file template previously transmitted in the first markup language data stream. Applicant cites to [0024] of the specification, and emphasizes that “original aspects of the template previously transmitted may not be transmitted.”
Farros teaches at [0056]-[0057] that when a user provides changes to a design file, the server updates the file and provides the updated file to the user’s web browser for display. The aspects of the image that is sent which have been removed are not transmitted to the user’s browser for display. The claim limitation states that second stream “does not include original aspects previously transmitted.” A user of Farros’ system who instructs the server to remove original aspects of a first transmitted design file will subsequently receive a design file which does not include those original aspects. They will be removed in accordance with the user instruction.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH D BLOOMQUIST whose telephone number is (571)270-7718.  The examiner can normally be reached on M-F, 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEITH D BLOOMQUIST/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        
5/13/2021